United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 5, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30761
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SHAWN JOSHUA JOHNSON, also known as Shawn Johnson,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 2:04-CR-47-ALL
                       --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Shawn Joshua Johnson appeals the 63-month sentence he

received following his guilty-plea conviction for violating the

Federal Gun Control Act.    He renews his argument, preserved in

the district court, that his constitutional rights were violated

when the district court assessed a two-level enhancement,

pursuant to U.S.S.G. § 3C1.1 (obstruction of justice), based on

judicially determined facts, citing Blakely v. Washington, 542
U.S. 296 (2004).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30761
                                 -2-

     Pursuant to the recent decision in United States v. Booker,

125 S. Ct. 738, 756 (2005), for sentencing errors preserved in

the district court, “we will ordinarily vacate the sentence and

remand,” unless the error is harmless.     United States v. Pineiro,

410 F.3d 282, 284 (5th Cir. 2005).   The two-level enhancement

here violated Johnson’s Sixth Amendment right to trial by jury.

See Booker, 125 S. Ct. at 756.   Given the district court’s

statements at sentencing, the Government cannot carry its burden

of demonstrating beyond a reasonable doubt “that the district

court would have imposed the same sentence absent the error.”

Pineiro, 410 F.3d at 286.

     Johnson’s sentence is vacated, and this case is remanded for

resentencing.   See Pineiro, 410 F.3d at 284.

     SENTENCE VACATED AND REMANDED FOR RESENTENCING.